 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GARTH ALLEN EDBORG,

 9                             Plaintiff,                Case No. 19-1078-RSM

10          v.                                           ORDER OF DISMISSAL

11   SKAGIT COUNTY COMMUNITY
     JUSTICE CENTER,
12
                               Defendant.
13

14
            Having reviewed the Report and Recommendation of the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
16
     record, the Court finds and ORDERS:
17
            (1)    The Court ADOPTS the Report and Recommendation.
18
            (2)    This action is DISMISSED without prejudice for failure to pay the filing fee.
19
            (3)    The Clerk is directed to send copies of this Order to Plaintiff and Judge Peterson.
20
            Dated this 16 day of September 2019.
21

22

23
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE



     ORDER OF DISMISSAL - 1
